DETAILED ACTION
This office action is responsive to the reply filed 11/13/2020.  Claims 1 and 3-20 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 6-7, while the claims appear to recite an open ended interpretation of “magnitude” of detected suppression and attentional response, the specification only provides support for the scope of said magnitude as disclosed.  Since it is unclear what form of “magnitude” is claimed (see 112 second rejection below), it is unclear if the claims are properly .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 4-5, it is unclear if the recitation “generating reporting data indicating one of an unconscious response, a conscious response, and a subconscious response” refers to a specific output or any output that indicates said states.  The recitation of “reporting data” does not clarify because it only spells out a limitation that was already implied in a report, as previously claimed.  In the rejection that follows, the latter interpretation has been used.
In regard to Claims 6-7, it is unclear what unit or quantity is included in the recitation of “magnitude” of detected suppression and “magnitude” of attentional response since neither terms refer to specific, well-established magnitude quantities.  Rather, it appears that there may be multiple ways to quantify the “magnitude” of detected suppression or attentional response.  Thus, the metes and bounds of the claims cannot be properly ascertained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-5, 11-12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martinez-Conde et al (Windows on the Mind).

In regard to Claim 1, Martinez-Conde et al disclose a method for determining a subject's attentional response to a stimulus, the method comprising the steps of: 
receiving eye movement traces of the subject over a time period including a time of the stimulus (pg.62 graph bottom, left column first paragraph); 
determining, from the eye movement traces, a microsaccade rate of the subject over the time period (pg. 62 text on left, graph on bottom); 
detecting whether a microsaccadic signature is present in the eye movements relative to the time of the stimulus, the microsaccadic signature being a suppression, i.e. reduction, of the microsaccade rate below a baseline rate, i.e. 0 level on x-axis (pg.62 graph bottom); and 
generating a report, e.g. graph, indicating the subject's attentional response to the stimulus based on the detection (pg. 62 graph bottom). 


5. The method of claim 1 and further comprising receiving user input, i.e. from a button, regarding whether the stimulus is acknowledged by the subject (pg.62, left column, first paragraph) and correlating the subject's attentional response to the stimulus based on the detection and the user input (pg. 62 graph at bottom; pg. 62, right column, last paragraph – pg. 63); and 
wherein generating the report indicating the subject's attentional response includes generating reporting data indicating one of an unconscious response, a conscious response, and a subconscious response based on the detection and the user input, which is necessarily shown in graph pl.62 due to the relationship between attention and the eye movement.
11. The method of claim 1 and further comprising presenting the stimulus to the subject through one of an image and a video (pg.62, left column, first paragraph).
12. The method of claim 1, wherein receiving eye movement traces includes obtaining the eye movement traces from an eye tracking device (pg.62, left column, first paragraph).
14. The method of claim 1, wherein receiving eye movement traces includes obtaining recorded data of the eye movement traces (pg.62 graph bottom). 
15. The method of claim 1, wherein receiving eye movement traces includes obtaining the eye movement traces from one of an optical eye tracking device, an eye coil, and a video (pg.62, left column, first paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 3, 8-10, 13, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez-Conde et al (Windows) in view of Martinez-Conde et al (US Pub No. 20100039617).
Martinez-Conde et al (Windows) disclose the invention above but do not expressly disclose a host device, determining trajectories of the microsaccades, or a location of attentional focus.  Martinez-Conde et al (‘617) teach that it is well known in the art to provide an analogous microsaccadic attentional response device comprising a host device 18 with cpu 28 that contains necessary data to effectively communicate and process data with eye tracking device 14 as well as display 44 for communicating the data, best seen in Figure 1, as an effective configuration for the device.  
Martinez-Conde et al (‘617) also teach determining, from the eye movements, a directional bias of the microsaccades based on the trajectories and identifying a location of attentional focus of the subject with the field of view based on the directional bias, and indicating the identified location of attentional focus of the subject as an effective manner to quantify the person’s attentional response (0035, 0043-0050, claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Martinez-Conde et al (Windows) such that: the baseline rate is a predetermined threshold obtained from a host device, determining, from the eye movement traces, trajectories of microsaccades with respect to a field of view of the subject, determining, from the eye movements, a directional bias of the microsaccades based on the trajectories and identifying a location of attentional focus of the subject with the field of view based on the directional bias, generating the report includes indicating the identified location of attentional 

Claims 6-7, 16-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez-Conde et al (Windows) in view of Weinblatt (US Pub No. 20070273832).

In regard to Claim 19, Martinez-Conde et al (Windows) disclose a method for determining a subject's attentional response to a stimulus, the method comprising the steps of: 
monitoring eye movements of the subject over a time period including a time of the stimulus (pg.62 graph bottom, left column first paragraph);  
measuring microsaccadic eye movement dynamics of the subject based on the eye movements (pg.62 graph bottom, left column first paragraph); 
calculating, from the microsaccadic eye movement dynamics, microsaccade rate over a time period including a time of the stimulus (pg. 62 text on left, graph on bottom); 

determining the subject's attentional response to the stimulus based on the detection, i.e. graph, indicating the subject's attentional response (pg.62-63).
However, Martinez-Conde et al (Windows) does not expressly disclose generating a stimulus detection threshold based on the determined attentional response to the stimulus, the stimulus detection threshold defining a probability of the subject responding to the stimulus based on characteristics of the stimulus, or determining a magnitude of attentional response, generating the report includes indicating the relative magnitude of the subject's attentional response.
Weinblatt teach that it is well known in the art to provide an analogous microsaccadic analysis device generating a stimulus detection threshold, i.e. indication of viewer interest, based on the determined attentional response to the stimulus, the stimulus detection threshold defining a probability of the subject responding to the stimulus based on information about the stimulus (0002, 0007, 0010, 0025, 0027, 0032-0033).  In regard to Claims 6-7, Weinblatt also teach that the MSEM that is measured is a relative magnitude of attentional response and is displayed to convey said information (0002, 0007, 0010, 0025, 0027, 0032-0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Martinez-Conde et al (Windows) such that there is generating a stimulus detection threshold based on the determined attentional response to .

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez-Conde et al (Windows) in view of Weinblatt, further in view of Martinez-Conde et al (US Pub No. 20100039617).
	Martinez-Conde et al (Windows) in view of Weinblatt disclose the invention above but do not expressly disclose storing, in memory of a host device, the generated stimulus detection .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9854966.  Although the claims at issue are not identical, they are not patentably distinct from each other because both recite: a method for determining a subject's attentional response to a stimulus, the method comprising the steps of: receiving eye movement traces of the subject over a time period including a time of the stimulus; determining, from the eye movement traces, a microsaccade rate of the subject over the time period; detecting whether a microsaccadic signature is present in the eye movements relative to the time of the stimulus, the microsaccadic signature being a  
a method for determining a subject's attentional response to a stimulus, the method comprising the steps of: monitoring eye movements of the subject over a time period including a time of the stimulus; measuring microsaccadic eye movement dynamics of the subject based on the eye movements; calculating, from the microsaccadic eye movement dynamics, microsaccade rate over a time period including a time of the stimulus; detecting whether a microsaccade rate suppression event is present in the measured microsaccadic eye movement relative to the time of the stimulus; determining the subject's attentional response to the stimulus based on the detection; and generating a stimulus detection threshold based on the determined attentional response to the stimulus, the stimulus detection threshold indicating a probability of the subject responding to the stimulus based on information about the stimulus.
 Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9854966 in view of Martinez-Conde et al (US Pub No. 20100039617).
The patent discloses the invention but does not expressly disclose storing, in memory of a host device, the generated stimulus detection threshold.  Martinez-Conde et al (‘617) provide an analogous device comprising a memory in host device 18 for storing necessary parameters for the microsaccadic analysis, best seen in Figure 1 (0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the .

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.  Applicant contends that the amendments overcome the 112 rejections in regard to Claims 4-5.  However, it is noted that the term “reporting data” does not add meaningful limitations to the claim that were not previously present.  For example, the claim does not recite the attentional response “is classified/labeled as one of sensed, not sensed, unconscious response, conscious response, and subconscious response.”  Therefore, the rejection is maintained.
In regard to the 112 rejections for Claims 6-7, since it is unclear what form of “magnitude” is claimed, it is unclear if the claims are properly enabled by the specification, since no detail has been provided as to how this magnitude, which refers to a unit or quantity, is assessed, which also renders the claims indefinite.  The recent amendments to the claims do not clarify this matter, i.e. what is a “magnitude” of detected suppression and attentional response.  Therefore, the rejection is maintained.
In regard to Claim 1, applicant contends that Martinez-Conde et al (Windows) do not relate a time of the stimulus because the target is constant through the monitoring period.  However, it is noted that the claims do not require that the stimulus be not constant throughout the monitoring period, or that the stimulus must be introduced after the 
In regard to Claim 19, applicant contends that Weinblatt does not teach “defining a probability of a subject responding to a stimulus” or any thresholds at all.  This is not found persuasive because without further specificity, a binary indicator of the user’s interest (or lack of interest) in the stimulus is considered a probability of the subject responding to the stimulus, the probability interpreted as 0% or 100%, given a broad reasonable interpretation of the term “probability.”  Similarly, applicant appears to be reading the term “detection threshold” more narrowly than claimed, contending that viewer interest and detection threshold of the stimulus are not equivalent.  It is submitted that without further detail, the term “detection threshold” clearly includes the user’s interest, especially since the term has not been specifically defined by the claim.  Therefore, the rejection is maintained.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791